MARTIN (Harry C.), Judge.
Defendant was convicted of operating an automobile while under the influence of intoxicating liquors, and sentence was imposed. Defendant appealed. The record on appeal was certified by the Clerk of Superior Court on 27 December 1978, however, appellant did not file the record on appeal in the Court of Appeals until 26 February 1979.
It is required that appellant file the record on appeal within ten days after the certification by the Clerk of Superior Court. Rule 12(a), North Carolina Rules of Appellate Procedure. Failure to so do subjects the appeal to dismissal. The Rules of Appellate Procedure are mandatory. State v. Lesley, 33 N.C. App. 237, 234 S.E. 2d 476 (1977); Ledwell v. County of Randolph, 31 N.C. App. 522, 229 S.E. 2d 836 (1976).
For defendant’s failure to comply with the Rules of Appellate Procedure, the appeal is
Dismissed.
Judges PARKER and MITCHELL concur.